Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16935413, filed 07/22/2020 claims benefit as follows:

    PNG
    media_image1.png
    78
    338
    media_image1.png
    Greyscale
.
The foreign document is not in English.

Information Disclosure Statements
	All references from the IDS received 07/22/2020, 07/28/2020 and 01/28/2021 have been considered unless marked with a strikethrough.

Response to Restriction Election
In the response received 9/20/2022, Applicant elects B44 without traverse.  The compound reads on claims 1-20.  If the elected specie is not identified in the art then Examiner will expand his search to additional species.
The elected compound was not identified in the art.  Examiner expanded his search.  The expanded specie reads on claims 1-20.  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-20160122974 (“the ‘974 publication”, made of record on the IDS, Google patent translation is attached).
The ‘974 publication teaches a specie such as:

    PNG
    media_image2.png
    133
    151
    media_image2.png
    Greyscale
  In this case, Y = O and Z = CR1R2.
The ‘974 publication fails to teach and embodiment having all the limitations of the instant claims.  The difference between the instant claims and the ‘974 publication is that the CR1R2 of compound 37 is substituted with a NR3 at position Z of the ‘974 publication.
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at the compound having a NR3 because the ‘974 publication teaches a genus wherein Z is taught to be either CR1R2 or NR3 as possibilities.  The genus links these different group as having the same utility.  Thus, it would have been prima facie obvious to one having ordinary skill in the art to substitute one group for another in the ring because the genus of the ‘974 publication links these compounds as having the same utility.  Thus, one would predict substituting the CR1R2 with a NR3 would lead to compounds having organoluminescent properties.  Further, the ‘974 publication teaches that R3 can be an aryl group (see for example claim 1 of the ‘974 publication).
With respect to the device aspects of the claims, the ‘974 publication teaches 

    PNG
    media_image3.png
    202
    155
    media_image3.png
    Greyscale
 a device with electrodes and the layers as shown.  Further, the ‘974 publication teaches:
A material used as an organic material layer in an organic light emitting device can be classified into a light emitting material and a charge transporting material, a hole injecting material, a hole transporting material, an electron transporting material, and an electron injecting material depending on functions. In addition, the luminescent material can be classified into blue, green and red luminescent materials and yellow and orange luminescent materials necessary for realizing a better natural color depending on the luminescent color.
At this time, the organic thin film layer interposed between the first electrode and the second electrode may include a light emitting layer, and the light emitting layer may include a host and a dopant, and the organic light emitting compound of Formula 1 may be used as a dopant of the light emitting layer. .
In the present invention, the light emitting layer may include a host compound described below in addition to the organic light emitting compound represented by Formula (1). When the light emitting layer comprises a host and a dopant, the dopant content may be selected in the range of about 0.01 to about 20 parts by weight, based on 100 parts by weight of the host.

	The ‘974 publication teaches polycyclic compounds at 201-299 and at least one of them contains an acyclic amine (264 for example).  In this case, the amine itself is not cyclic but is a diphenyl amine.
	With respect to Ar21 and Ar22 – the compound above has substituted aryl groups having C6.  Further, the ‘974 publication specie above teaches n = 1 and L = arylene having 6 ring carbon atoms.
	The ‘974 publication fails to teach an example having a N-Ph as shown in instant claim 6 and instant claim 10.  However, if one uses the rationale above one would substitute a N with the values of R3.  The ‘974 publication teaches R3 can be phenyl (see claim 1 for example C6 aryl).
	The ‘974 publication example teaches overlapping Ar11 and Ar12 with a p=1.  With respect to claim 9, the rationale above leads to a compound having 1-1 with one of q1 or q2 being zero.  With respect to claim 11, the rationale leads to compound A4 of claim 11.  
	Claims 12-20 repeat the structural limitations of the device claims in compound claims.  The structural aspects were addressed above.
	
Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622